DECISION AND JUDGMENT ENTRY
This is an appeal from a judgment of the Lucas County Court of Common Pleas, Juvenile Division, that found appellant Thomas L. a delinquent child and ordered him committed to the Ohio Department of Youth Services for a minimum of one year. Pursuant to 6th Dist.Loc.App.R. 12(C), this case is sua sponte assigned to the accelerated calendar.
In his sole assignment of error, appellant asserts that the trial court erred by failing to state in its order of commitment the total number of days appellant had been held in detention as required by R.C.2151.355(F)(6).  The state of Ohio agrees with appellant's computation of the total number of days served and concedes that appellant should have received credit for that time.  This court has thoroughly reviewed the record of proceedings in the trial court and, upon consideration thereof, we find that the trial court erred by failing to indicate in its order of commitment that appellant had served a total of 150 days in detention prior to the court's June 1, 2001 judgment entry. See In thematter of:  April B., 6th Dist. No. L-01-1334, 2002 Ohio 2299. Accordingly, appellant's sole assignment of error is found well-taken.
On consideration whereof, pursuant to App.R. 12(B), the June 1, 2001 judgment entry of the Lucas County Court of Common Pleas, Juvenile Division, in this matter is hereby modified as follows: Thomas L. is credited with serving 150 days in detention prior to said order of commitment.  Costs of this appeal are assessed to appellee.
JUDGMENT MODIFIED.
Melvin L. Resnick, J., James R. Sherck, J., and Richard W. Knepper,J., CONCUR.